Citation Nr: 0949105	
Decision Date: 12/31/09    Archive Date: 01/13/10

DOCKET NO.  09-28 509	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of deviated 
nasal septum surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to August 
1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which denied service connection for 
the above-referenced claim.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the Veteran's claim so that he is afforded 
every possible consideration.  VA has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim.  38 U.S.C.A. §§ 5107(a) 5103A (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159(c) (2009).

Here, the Veteran has essentially claimed that his current 
deviated septum condition is related to his period of active 
service.  He has stated that although he underwent surgery in 
service to correct a pre-existing deviated septum condition, 
the surgery aggravated his condition.  Essentially, the 
Veteran has argued that his deviated septum condition has 
become worse due to his period of active service.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
Veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
may also be granted for certain chronic diseases, when such 
disease is manifested to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309.  That an injury or event 
occurred in service alone is not enough.  There must be 
chronic disability resulting from that injury or event.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection can also be found for 
any disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. § 
3.303(d). 
 
Service connection requires that the evidence establish:  (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease.  Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995). 
 
A Veteran is presumed in sound condition except for defects 
noted when examined and accepted for service.  Clear and 
unmistakable evidence that the disability existed prior to 
service and was not aggravated by service will rebut the 
presumption of soundness.  38 U.S.C.A. § 1111; VAOPGCPREC 3- 
2003.  A pre-existing disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during service, unless there is a specific finding 
that the increase in disability is due to the natural 
progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306.  The General Counsel concluded that 38 U.S.C.A. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation in order to rebut the presumption of sound 
condition.  See also Cotant v. Principi, 7 Vet. App. 116, 
123-30 (2003); Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004). 

The Board notes that before Wagner and VAOPGCPREC 3-03, VA 
had the burden to rebut the presumption of soundness by clear 
and unmistakable evidence that the Veteran's disability pre-
existed service.  If VA met this burden, however, it then had 
the burden to rebut the presumption by a preponderance of the 
evidence (a lower standard) that the pre-existing disorder 
was not aggravated by service.  Now, VA must also show by 
clear and unmistakable evidence that the pre-existing 
disorder was not aggravated during service (a higher 
standard).

Here, the Veteran's service treatment records are of record.  
On his November 1943 entrance physical examination report, 
the Veteran was noted to have a deviated septum with a 
partial block of the left nare.  A January 1945 service 
treatment record shows that he was noted to have increased 
difficulty breathing and a severe headache associated with 
his nasal condition.  The physical examination revealed a 
septum deviated to the left that occluded the left nare; the 
right side of the nose was open.  The Veteran underwent a 
submucous resection in February 1945.  His August 1946 
separation report of physical examination reflects that he 
was diagnosed with a deviated nasal septum, left, which was 
not considered disabling.  

The Veteran's VA outpatient treatment records show that he 
was evaluated in June 2008 following reports of  deviated 
septum and difficulty breathing.  In the June 2008 treatment 
record, the Veteran was noted to have undergone surgery in-
service to treat his nasal airway obstruction.  The examiner 
noted that the Veteran continued to have nasal airway 
obstruction on occasion and especially at night.  Physical 
examination of the nose revealed a left side collapse of the 
upper and lower lateral cartilages.  The nasal septum was 
noted to be irregular and slightly obstructed bilaterally.  
The impression was nasal septal deformity, with minor airway 
obstruction.  No opinion was provided regarding whether the 
Veteran's current nasal condition was related to his period 
of active service.

In light of the foregoing, the Board finds that additional 
development is warranted in this case.  Specifically, the 
medical evidence is unclear as to whether the Veteran's 
current deviated nasal septum condition was aggravated during 
his period of active service.  This additional development is 
necessary as his service treatment records reflect a report 
of increased symptomatology and in-service surgery and the 
treatment records following separation show an irregular 
septum and slightly obstructed bilateral airway.  Moreover, 
there is no medical opinion of record as to whether his 
current nasal condition was aggravated beyond the natural 
progression of the disorder during his period of active 
service.  In this regard, the Board notes that assistance by 
VA includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  When medical 
evidence is inadequate, VA must supplement the record by 
seeking an advisory opinion or ordering a medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); 
Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).  As such, the 
Board finds that the Veteran should be afforded an 
appropriate VA examination to assess the nature and etiology 
of his current deviated nasal septum condition to determine 
whether his condition was aggravated by or is otherwise 
related to his period of active service.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  The RO/AMC shall schedule the Veteran 
for an appropriate VA examination to 
determine the nature and etiology of any 
currently diagnosed deviated nasal septum 
conditions.  The Veteran's claims file, to 
include a copy of this Remand, should be 
made available to the examiner for review.  
All necessary studies and tests must be 
conducted. 
 
The examiner is then requested to: 
 
(a) Assess any currently diagnosed 
deviated septum conditions; 
 
(b) Opine whether any pre-existing 
deviated nasal septum condition increased 
in severity during his period of active 
service (beyond the natural progression of 
the disease if applicable);


(c) Opine whether it is at least as likely 
as not (50 percent likelihood or greater) 
that any current deviated nasal septum 
conditions were caused or aggravated by 
the Veteran's period of active service.

In rendering these opinions, the examiner 
is asked to discuss the Veteran's report 
that his pre-existing nasal condition was 
aggravated by the February 1945 in-service 
surgery.  The examiner should also 
acknowledge the Veteran's report of a 
continuity of symptomatology.

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the conclusions.  If the 
examiner is unable to provide an opinion 
without resort to mere speculation, he or 
she should so indicate and explain why an 
opinion can not be rendered.

2.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claim adjudication.

3.  The RO/AMC will then readjudicate the 
Veteran's claim.  If the benefit sought on 
appeal remains denied, the Veteran and his 
representative should be provided with a 
Supplemental Statement of the Case.  An 
appropriate period of time should be 
allowed for response.

Thereafter, if appropriate, the case is to be returned to the 
Board, following applicable appellate procedure.  The Veteran 
need take no action until he is so informed.  He has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes 
of this remand are to obtain additional information and 
comply with all due process considerations.  No inference 
should be drawn regarding the final disposition of this claim 
as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



